54 F.3d 774NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
UNITED STATES of America, Plaintiff-Appellee,v.Salvatore COTTONE, Defendant-Appellant.
No. 94-6003.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 20, 1995.Decided:  May 16, 1995.

Salvatore Cottone, Appellant Pro Se.
Justin W. Williams, Assistant United States Attorney, Alexandria, VA, for Appellee.
Before WIDENER, WILKINSON, and WILKINS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's orders denying his 28 U.S.C. Sec. 2255 (1988) motion and his motion for reconsideration.  We have reviewed the record and the district court's opinions, and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.*  United States v. Cottone, Nos.  CR-89-102;  CA-93-904-2 (E.D. Va.  Nov. 3, 1993 and Nov. 29, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We deny as moot Appellant's motion for a stay.  We also deny Appellant's motion for a hearing based on newly discovered evidence